Howell,, J.,
dissenting. I can not concur in the opinion or conclusion of the majority of the court in this case.
The appellant is seeking to get rid of a mortgage which ranks his, and the ground on which he relies is thus stated: “That said pretended mortgage was given without any real consideration; or, if a supposed consideration, the same was for the unlawful notes or currency of the so-called Confederate States.” Now it seems perfectly clear to me that this is “ a cause of action,” which can only be presented to a court by petition and citation. The consideration, the validity and legality of the adversary’s rights are, on the face of the rule, brought in question, and the latter has a right by all the rules of litigation, to have the issues made and tried in the regular form of action and to demand a jury if he wishes.
The question is asked, could the appellant, having the property under seizure or execution, and holding a junior mortgage on this property compel the owners of the senior mortgage, by rule, to show cause why their mortgage should not be erased ? Whether or not there may be cases where this could be done need not here be decided; but this is not such a case, for here the merits of the debt and mortgage are involved and should be ascertained in a regular suit. I know of no law which authorizes the proceeding by rule in a case like this, and it is settled that summary proceedings can not be extended beyond the cases expressly authorized bylaw. See C. P.98, 170, 754, 756; 3 An. 434; 12 An. 182, 201, 799; 17 An. 317.
In the section of the R. C. C., upon the erasure of mortgages, it is ■declared that the inscription of mortgages may be erased by virtue of a judgment ordering such erasure; but, excepting as between parties ■to a pending suit, it is clearly indicated that there is a right of action existing to compel the creditor in case of refusal to grant the erasure, ■and that this creditor must be cited.
Why say the defendants in rule must plead and allege a real defense, before they can be heard to object to the form of proceeding, when tlie issue is tendered in the rule, and a general denial, if it were a petition, would put the plaintiff upon the proof of Ms allegations ? The very act of excepting is evidence that the defendants wish to avail themselves of any defense they may have, if plaintiff persists in his demand. The exception to the form of action is one which must be pleaded in limine, and may be waived by pleading to the merits. A *258simple allegation that he has a defense added to the exception can have little weight.
The appellant’s'case is simply this: He holds a second mortgage on certain lands, which will not sell under his execution, after several trials, for sufficient to cover the first mortgage, and -he is therefore, he says, entitled to a summary proceeding to get rid of that mortgage on the allegation or ground that its consideration is not a good one in law or morals. In my opinion he must resort to the ordinary form of action to try this question.